DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bold et al (WO 2005/019373, see English language equivalent US 2006/0258043) in view of the evidence presented in Electron-Withdrawing and Donating Effects (see attached pages)

Regarding claim 16, Bold et al discloses a transition metal complex given by formula (I) ([009]):

    PNG
    media_image1.png
    115
    167
    media_image1.png
    Greyscale
,
where ‘carbene’ is a carbine ligand, L is a nonionic or dianionic ligand, and K is a monodentate or bidentate ligand ([0011]-[0013]); n is at least one (1) ([004]); m is zero (0) or more ([0015]); and o is zero (0) or more ([0016]). The carbine ligands can be identical or different ([0038]). Thus, when n is two (2) or more, and m and n are zero (0), the reference discloses a heteroleptic carbene complex given by recited Formula (I), where the complex comprises two (2) different carbene ligands. In the formula (I) of the reference M1 is Pt. ([0010]). 
As a first carbene ligand, the reference discloses the ligand ([0097] – c):

    PNG
    media_image2.png
    329
    203
    media_image2.png
    Greyscale
,
where the integers t and t’ are zero (0) ([0098]); and Z is CH ([0089]). Z’ is CH or N ([0096]) and therefore the ring Ar1 is either a benzene group, i.e. an aryl group or a pyridine group, i.e. a heteroaryl group. Thus, the reference discloses the recited ligand:

    PNG
    media_image3.png
    180
    138
    media_image3.png
    Greyscale
,
where Ar1 is an aryl group or a heteroaryl group as recited in the present claims. 
	As a second carbene ligand, the reference discloses the ligand ([0062] – b):

    PNG
    media_image4.png
    174
    176
    media_image4.png
    Greyscale
,
where R8 and R9 are H ([0063]). Y4 is disclosed as an aryl such as phenyl which is substituted with a C1-8 alkyl ([0047] and [0052]). Y3 is disclosed as an alkyl ([0047]). Accordingly, the reference discloses the recited carbene ligand:

    PNG
    media_image5.png
    248
    150
    media_image5.png
    Greyscale
,
where Y3 is an alkyl group. The group Q is an alkyl, which as evidenced by Electron-Withdrawing and Donating Effects is an electron-donating group, i.e. the alkyl group disclosed by the reference is encompassed not only by “alkyl” recited in the claim for Q, but also is encompassed by “electron donor group” recited in the claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 17, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group M1 is Pt.

Regarding claim 18, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group Y3 is an alkyl.

Regarding claim 19, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group Q is an alkyl, i.e. an electron donating group.

Regarding claim 20, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group Ar1 is an aryl group.

Regarding claim 21, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group Ar1 is a heteroaryl group.

Regarding claim 22, Bold et al, as evidenced by Electron-Withdrawing and Donating Effects teaches all the claim limitations as set forth above. As discussed above, Bond discloses a compound where the recited group Q is an alkyl, i.e. an electron donating group and the recited group Y3 is an alkyl group.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the double patenting rejections as set forth in the previous Office Action are hereby withdrawn.

As evidence of unexpected results in terms of the external quantum yield of the instantly claimed compounds Applicants compare the homoleptic compound in Bold (Compound 7) to the inventive heteroleptic compound K III, i.e.

    PNG
    media_image6.png
    243
    216
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    339
    333
    media_image7.png
    Greyscale
,
where the heteroleptic compound has an external quantum yield of 9.5 %, while the comparative compound has an external quantum yield of 1.5 %. However, while the comparison is a proper side-by-side comparison, it is significant to note that the inventive compound is not commensurate in scope with the scope of the claims. In the inventive compound, Q is CN, i.e. an electron withdrawing group, while claims recite that Q is an alkyl group optionally having one heteroatom, an aryl group optionally substituted with one heteroatom, an electron donor group or an electron acceptor group. Thus, it is unclear if the obtained results are indicative of all compounds bearing the substituent Q encompassed by the present claims, or only for the particularly exemplified electron withdrawing substituent -CN. Furthermore, Y3 in the inventive compound is methyl group, while the claims recite that Y3 H or an alkyl group; and Ar1 in the inventive compound is benzene, while the claims recite that Ar1 is an aryl group or a heteroaryl group.  Accordingly, it is unclear from the single point of comparison if the obtained results are indicative of all compound encompassed by the present claims or only for the particularly exemplified compound.

As further evidence of unexpected results, Applicants point to the Declaration filed in the parent application on 3/28/2012, and filed in the instant Application on 5/18/2022. Specifically, Applicants point to inventive compounds Structure 7a  and Structure 7b, i.e.

    PNG
    media_image8.png
    221
    188
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    233
    191
    media_image9.png
    Greyscale
,
and compare these compounds to comparative compounds Structure 7c and Structures 7d, i.e.

    PNG
    media_image10.png
    198
    110
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    187
    159
    media_image11.png
    Greyscale
.
While the comparison is a proper side-by-side comparison, it is significant to note that the comparative compound Structure 7c has a HOMO of .5.553 eV, a LUMO of -1.521 eV, an S1 of 367 nm, and a T1 of 441 nm, while Structures 7a and 7b have HOMO values of -5.421 eV and -5.229 eV, respectively; LUMO values of -1.428 eV and -1.298 eV, respectively, S1 values of 371 nm and 376 nm, respectively, and T1 values of 441 nm and 437 nm, respectively. Given the small differences in values between comparative Structure 7c and inventive Structures 7a and 7b in the HOMO, LUMO, S1 and T1 values, it is unclear if these differences are significant.

Furthermore, it is significant to note that the inventive compounds are not commensurate in scope with the scope of the claims. In the inventive compounds, Q is CN, i.e. an electron withdrawing group, while claims recite that Q is an alkyl group optionally having one heteroatom, an aryl group optionally substituted with one heteroatom, an electron donor group or an electron acceptor group. Thus, it is unclear if the obtained results are indicative of all compounds bearing the substituent Q encompassed by the present claims, or only for the particularly exemplified electron withdrawing substituent -CN. Furthermore, Y3 in the inventive compound is a methyl, while the claims recite that Y3 is H or an alkyl group; and Ar1 in the inventive compounds is benzene, while the claims recite that Ar1 is an aryl group or a heteroaryl group.  Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particularly exemplified inventive compounds in the Declaration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767